Exhibit 10.1

 

AMENDMENT NO.1 TO AMENDED AND RESTATED TERMINAL AGREEMENT BETWEEN MIAMI-DADE
COUNTY AND SEABOARD MARINE, LTD. FOR MARINE TERMINAL OPERATIONS

 

THIS AMENDMENT NO. 1 is entered this 30th day of March, 2009, by and between
Miami-Dade County, Florida, a political subdivision of the State of Florida
(“County”) Seaboard Marine Ltd., a Liberian Corporation, authorized to do
business in the State of Florida (“Seaboard”), by and through their authorized
representatives in accordance with the terms, conditions and covenants contained
herein below.  The County and Seaboard are jointly referred to as the “Parties.”

 

WHEREAS, the County owns certain lands located in Miami-Dade County, Florida, on
which the Dante B. Fascell Port of Miami-Dade (hereinafter the “Port”) is
located;

 

WHEREAS, on May 20, 2008, by Resolution No. R-599-08, the County’s Board of
County Commissioners approved the Amended and Restated Terminal Agreement
between Miami-Dade County and Seaboard Marine Ltd. (the “Seaboard Agreement”)
amending, restating and extending the “Terminal Agreement between Miami-Dade
County and Seaboard Marine Ltd. for Marine Terminal Operations” dated October 1,
1998;

 

WHEREAS, the Seaboard Agreement provides for, among other things, minimum cargo
throughput guarantees by Seaboard and commitments by the County to complete
certain infrastructure improvements by certain dates which the Parties seek to
modify; and

 

WHEREAS, Seaboard and the Port of Miami Terminal Operating Company, L.C.,
(“POMTOC”) have entered into a Terminal Services Agreement (“TSA”) subject to,
and conditioned upon, approval by the Miami-Dade County Board of County
Commissioners providing for, among other things, Seaboard’s utilization of up to
18 acres of terminal space at the Port currently under lease to POMTOC pursuant
to the September 15, 1994 Terminal Operating Agreement between POMTOC and the
County (“POMTOC Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants, and agreements herein
contained, the sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

1.            The Seaboard Agreement shall be amended as follows:

 

A.            The Recitals Section of the Seaboard Agreement shall be amended to
include the Recitals set forth above in this Amendment No. 1.

 

B.            Section 2 of the Seaboard Agreement providing for definitions
shall be amended to add the following definition:

 

“TSA” means the Terminal Services Agreement between Seaboard and the Port of
Miami Terminal Operating Company, L.C. attached as Exhibit 1 to this Amendment
No. 1.

 

C.            Subsection 4(K) of the Seaboard Agreement is amended to add the
following sentences:

 

“The County shall have no obligation to undertake commercially reasonable
efforts to make up to ten (10) acres of land available to Seaboard during the
time the County is making improvements as set forth in Exhibit 7 and Exhibit C
of this Agreement while the

 

--------------------------------------------------------------------------------


 

TSA is in effect and Seaboard utilizes ten (10) or more acres pursuant to the
TSA.  Any land in excess of ten (10) acres utilized by Seaboard pursuant to the
TSA shall be included as Throughput Acres and shall be subject to the Minimum
Guaranteed TEU Throughput as set forth in the Agreement.  Any land utilized by
Seaboard Pursuant to the TSA shall not be included in determining any
entitlement Seaboard may have to a discount from the Tier 1 TEU Rate set forth
in Exhibit A to the Agreement.”

 

D.           Subsection 4(Q) of the Seaboard Agreement shall be amended to
delete the date “November 1, 2010” in the second sentence and replace it with
the date “June 1, 2011.”

 

E.            Section 7 of the Seaboard Agreement shall be amended to add the
following subsection:

 

“G)          Seaboard shall pay  the costs to erect and relocate  fencing as
required to implement the TSA, the relocation of the existing Port access road
(“Chute Road”) to the location  contemplated in the TSA, the relocation of the
existing access and security check point presently provided at Chute Road, and
any other improvements Seaboard and POMTOC deem necessary to implement the TSA,
and shall contribute up to fifty thousand dollars ($50,000) towards the
installation of fiber optics to the security check point and connection to
existing Seaport network should County, after  notice to Seaboard, elect to
proceed with said connection. ,.  Seaboard shall not be obligated to relocate
Chute Road or relocate the security check point at the conclusion of the TSA or
any of the costs associated therewith.”

 

F.            Exhibit C to the Seaboard Agreement shall be amended as follows:

 

“(1)          The completion date for Phase I improvements - container yard
paving and drainage will be extended from December 31, 2009 to June 30, 2010;

 

(2)           The completion date for Phase II improvements - container yard
paving and drainage and RTG runways will be extended from September 30, 2010 to
March 31, 2011;

 

(3)           Phase III improvements - container yard paving and drainage and
RTG runways will be extended from September 30, 2011 to March 31, 2012;

 

(4)           Phase IV improvements - container yard paving and drainage and RTG
runways from September 30, 2012 to March 31, 2013; and

 

(5)           Phase V improvements - container yard paving and drainage and RTG
runways from September 30, 2014 to March 31, 2015.

 

The Parties agree that any delays in implementation of the improvements in the
Phases above occurring before January 31, 2009 are not attributable to either
Party, and shall not be the basis for any extension of any deadline above.”

 

2.            All terms and conditions of the Seaboard Agreement not modified by
this Amendment No. 1 shall remain in full force and effect.

 

3.            This Amendment No.1 shall be governed by Florida Law.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 1 to be executed
in their respective corporate names by their appropriate officers, and have
their respective corporate seals affixed thereto, all as of the day and year
first written above.

 

SEABOARD MARINE LTD

MIAMI-DADE COUNTY

 

 

 

 

 

 

 

 

 

 

By

/s/ Bruce A. Brecheisen

By

/s/ Ysela Llort

 

 

Name: Bruce A. Brecheisen

 

Name:

 

 

Title: Executive Vice President

 

Title:

 

 

Date: Jan. 30, 2009

 

Date:

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

Approved as to legal form and sufficiency:

 

 

 

 

 

By

/s/ Sharon H. Nelson

/s/ Richard Seavey

 

Name: Sharon H. Nelson

 

 

Title: Paralegal

 

 

Date: Jan 30, 2009

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

Clerk of the Board

 

 

 

 

 

 

 

 

/s/ Elizabeth Adorno

 

 

Deputy/Clerk

 

--------------------------------------------------------------------------------